DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the annular element".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besso (EP 1754419).
Regarding claims 1-3, Besso [Fig. 4] teaches a mouthpiece comprising an elongate cylindrical element 22 formed from plastic as a hollow tube [0020, 0053].  The raised lip of the cap 28 around the cylindrical element 22 is interpreted as an outer surface having at least one circumferentially extending raised area, wherein the at least one circumferentially extending raised area forms a continuous band or 
Regarding claim 5, Besso teaches the cylindrical element comprises a wrapper 58 forming at least part of the outer surface of the cylindrical element 22 [0048; Fig. 4]. 
Regarding claims 6-7, the cap 28 of Besso is interpreted as a wrapper forming at least part of the outer surface. Embossing is a product by process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (WO 2013/000967; Equivalent US 2014/0332014 used for citation purposes) in view of Liu (US 2015/0020826) and Beard (US 2012/0255569). 
Penrose teaches smoking article and a mouthpiece attachable to a rod portion of the smoking article, the mouthpiece comprising an elongate cylindrical element 30 arranged to be inserted into a corresponding recess of the smoking article rod portion by a user; wherein the cylindrical element comprises an outer surface having at least one circumferentially extending raised area 34, and the at least one circumferentially extending raised area is configured to engage with an inner surface of the recess, wherein the at least one circumferentially extending raised area forms a band or ring around the cylindrical element [Fig. 1 and 8; 0064, 0098], i.e. restrict air flow between the inner surface of the recess and an outer surface of the mouthpiece. The cylindrical element comprises a smoke modifying additive within a frangible capsule [0109] and adjacent first and second portions each extending partially along the length of the cylindrical element, the first portion being arranged to be inserted into the recess by a user.
Penrose does not teach the band or ring is continuous. However, Penrose does teach the purpose of the band or ring is to provide a frictional fit with the inner surface of the recess [0098; Fig. 8], Furthermore Liu teaches an electronic cigarette wherein a continuous ring provides an interference (frictional) fit with an inner surface [Fig. 2-3; 0037]. A non-continuous ring and a continuous ring are thus art recognized equivalents for providing a frictional fit. It would have been obvious to one of ordinary skill in the art to use a continuous ring for the circumferentially extending raised area of Penrose to achieve the same, predictable result of providing a frictional fit with the inner surface of the recess.
The body of the cylindrical element of Penrose comprises fibrous filtration material provided inside of a hollow tube [0127; Fig. 30]. The hollow tube being formed from plastic is not disclosed. Beard teaches a cigarette filter wherein an elongate cylindrical element 48 is formed from plastic as a hollow tube and filtration material 49 is provided within the hollow tube, the cylindrical element comprises a smoke modifying additive contained within a frangible capsule, and the hollow tube is inserted into a filter, to provide an unobstructed passaged so that smoke does not contact material that adversely 
Penrose teaches the mouthpiece comprises a first portion 83 arranged to be inserted into the recess by a user and an element 84 having a larger external diameter than the internal diameter of the recess [Fig. 31A; 0128]. Given the centrally located hollow tube throughout the length of the of mouthpiece of modified Penrose as applied to claim 17, this would suggest to one of ordinary skill in the art that in apply this to the embodiment of Fig. 31A of Penrose, the cylindrical element would comprise adjacent first and second portions each extending partially along the length of the cylindrical element, the first portion being arranged to be inserted into the recess by a user; and an annular element arranged around the second portion of the cylindrical element, the annular element having a larger external diameter than the internal diameter of the recess. As the rod portion of the smoking article comprises a wrapper forming at least a part of its outer surface [0069] and the annular element would not enter the recess, one of ordinary skill in the art would appreciate that a wrapper should also form the outer surface of the annular element to maintain a uniform appearance. As Penrose teaches the use of adhesive for bonding [0138], it would have been obvious to attach the annular element to the cylindrical element using an adhesive to secure them together. Penrose teaches the cylindrical element comprises a wrapper forming at least part of the outer surface of the cylindrical element and the at least one circumferentially extending raised area is formed by embossing the wrapper of the cylindrical element [0075, 0080].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose, Liu, and Beard as applied to claim 1 above, and further in view of Nappi (US 2015/0296877).
Penrose does not specify the claimed shape of the raised areas. However, Penrose teaches the raised areas improve frictional fit between the mouthpiece and the smoking article [0098], Furthermore, . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose, Liu, and Beard as applied to claim 1 above, and further in view of Besso (US 2011/0120481). 
Modified Penrose does not teach the cylindrical element comprises a cavity comprising particles of a botanical additive. Besso teaches a filter comprising with a cavity comprising particles of a botanical additive [0089]. As this is a conventional additive configuration known in the art, it would have been obvious to one of ordinary skill in the art to apply to the mouthpiece of modified Penrose such that the cylindrical element comprises a cavity comprising particles of a botanical additive to achieve predictable results, e.g. flavoring the smoke. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,667,551. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant limitations are disclosed by the claims of the ‘551 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747